Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of May 23, 2016, by
EACH OF THE ENTITIES IDENTIFIED AS “JOINING PARTIES” ON THE SIGNATURE PAGES OF
THIS JOINDER AGREEMENT (each individually, a “Joining Party” and collectively,
the “Joining Parties”), and delivered to KeyBank National Association, as Agent,
pursuant to §5.4 of the Second Amended and Restated Credit Agreement dated as of
May 28, 2014, as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement and Amendment to Other Loan Documents dated as of
August 21, 2015, as from time to time in effect (as the same has been and may be
further varied, extended, supplemented, consolidated, amended, replaced,
increased, renewed or modified or restated from time to time, the “Credit
Agreement”), by and among Carter/Validus Operating Partnership, LP (the
“Borrower”), KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

RECITALS

A. Each Joining Party is required, pursuant to §5.4 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.

B. Each Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, each Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty and the other Loan Documents with respect to all the Obligations of the
Borrower now or hereafter incurred under the Credit Agreement and the other Loan
Documents, and a “Subsidiary Guarantor” under the Contribution Agreement. Each
Joining Party agrees that such Joining Party is and shall be bound by, and
hereby assumes, all representations, warranties, covenants, terms, conditions,
duties and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor”
under the Credit Agreement, the other Loan Documents and the Contribution
Agreement.

2. Representations and Warranties of Joining Parties. Each Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by such Joining Party to Agent on or
prior to the date hereof and approved by the Agent in writing (which disclosures
shall be deemed to amend the Schedules and other disclosures delivered as
contemplated in the Credit Agreement), the representations and warranties
contained in the Credit Agreement and the other Loan Documents applicable to a
“Guarantor” or “Subsidiary Guarantor” are true and correct in all material
respects as applied to each such Joining Party as a Subsidiary Guarantor and a
Guarantor on and as of the Effective Date as though made on that date. As of the
Effective Date, all covenants and agreements in the Loan Documents and the
Contribution Agreement of the Subsidiary Guarantors apply to the Joining Parties
and no Default or Event of Default shall exist or might exist upon the Effective
Date in the event that any of the Joining Parties becomes a Subsidiary
Guarantor.



--------------------------------------------------------------------------------

3. Joint and Several. Each Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of such Joining
Party to the same extent as if executed and delivered by such Joining Party, and
upon request by Agent, will promptly become a party to the Guaranty and the
Contribution Agreement to confirm such obligation.

4. Further Assurances. Each Joining Party agrees to execute and deliver such
other instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
May 23, 2016.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Parties have executed this Joinder Agreement under
seal as of the day and year first above written.

 

“JOINING PARTIES”

 

HCP-PAM WARM SPRINGS, LLC, a Delaware limited liability company

By:   Carter/Validus Operating Partnership, LP, a Delaware limited partnership,
its sole member   By:   Carter Validus Mission Critical REIT, Inc., a Maryland
corporation, its General Partner     By: /s/ Lisa
Collado                                         Name:   Lisa Collado     Title:
  Authorized Officer

KeyBank/CVReit – Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

HC-20050 CRESTWOOD BLVD., LLC

HC-42074 VETERANS AVENUE, LLC

HC-101 JAMES COLEMAN DRIVE, LLC

HC-102 MEDICAL DRIVE, LLC, and

HC-1445 HANZ DRIVE, LLC,

each a Delaware limited liability company

By:   HCP-PAM WARM SPRINGS, LLC, a Delaware limited liability company, their
sole member   By:   Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member     By:   Carter Validus Mission Critical REIT,
Inc., a Maryland corporation, its general partner       By: /s/ Lisa
Collado                                       Name:   Lisa Collado       Title:
  Authorized Officer

(CORPORATE SEAL)

 

ACKNOWLEDGED:

 

KEYBANK NATIONAL ASSOCIATION,

as Agent

By:   /s/ Kristin Centracchio                    

Name: Kristin Centracchio

Its: Vice President

KeyBank/CVReit – Signature Page to Joinder Agreement